—In a proceeding to recover damages for a permanent taking of the petitioner’s real property, the appeal is from an order and judgment (one paper) of the Supreme Court, Nassau County (McCabe, J.), entered September 15, 1999, which, upon the denial of the motion of the Incorporated Village of Hemp-stead to vacate its default in appearing at a trial on the issue of damages, is in favor of the petitioner and against the Village in the principal sum of $825,000.
Ordered that the order and judgment is reversed, on the law, with costs, the motion is granted, the default is vacated, and the matter is remitted to the Supreme Court, Nassau County, for a new trial on the issue of damages.
The Supreme Court erred in denying the motion of the Incorporated Village of Hempstead to vacate its default, as it demonstrated both a reasonable excuse for its default and the existence of a meritorious defense (see, A & J Concrete Corp. v Arker, 54 NY2d 870; Stone v County of Nassau, 272 AD2d 392; Matter of Long Is. Light. Co. v Assessor of Town of Brookhaven, 251 AD2d 332). O’Brien, J. P., Altman, Friedmann and Smith, JJ., concur.